Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) wool knit lace apparel at 45 cents per pound and 50 percent ad valorem under paragraph 1114, Abstract 16064 and United States v. International Clearing House (24 C. C. P. A. 117, T. D. 48416) followed; (2) merchandise in chief value of cellulose filaments similar to those passed upon in Abstract 37230 at 60 percent under paragraph 31; (3) embroidered wearing apparel, hats, galloons, and cotton net ornaments at 75 percent under paragraph 1430, Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and Abstract 12555 followed; (4) artificial flowers at 60 percent under paragraph 1419, Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) followed; (5) silk wearing apparel at 60 percent under paragraph 1210; (6) straw hats, sewed, at 60 percent under paragraph 1406; (7) wool wearing apparel at 45 cents per pound and 50 percent ad valorem under paragraph 1115; (8) hats in chief value of cellulose filaments similar to those the subject of Amberg v. United States (T. D. 46204) at 60 percent under paragraph 31; (9) fur felt hats at the appropriate rate and 25 percent ad valorem under paragraph 1427, Abstract 10245 followed; and (10) hemstitched articles of wearing apparel similar to those the subject of United States v. Scruggs (18 C. C. P. A. 279, T. D. 44450) at 35 percent under paragraph 1017.